DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
          This office action is responsive to an amendment filed 5/9/2022. As directed by the amendment, claims 1-2 and 14 were amended, claims 4-5 and 9 were cancelled, and claim 16 was added. Thus, claims 1-3, 6-8, and 10-16 are presently pending in this application.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “the central axis of the body portion and the rounded tip forming less than a 90 degree arc” (claim 1, lines 11-12) is not supported by the original disclosure and is therefore new matter. The original disclosure fails to disclose that the central axis of the body portion and the rounded tip forming less than a 90 degree arc, there is no disclosure on any degree, figure 4 shows an angle, but it is not clear if the angle is less than 90 degree, or is 90 degree, or slightly more than 90 degree. 
The limitation “the respective tips of the first finger member and the second finger member being equidistant from and on opposite sides of a central longitudinal axis of the support member” (claim 1, lines 14-16) is not supported by the original disclosure and is therefore, new matter. The original specification and drawing fail to disclose that “the respective tips of the first finger member and the second finger member being equidistant from and on opposite sides of a central longitudinal axis of the support member”. Figs. 1-4 shows the finger members relative to the support member, but there is no disclosure stating that the finger members are all mounted on the base member in such a way that the tips of the finger members are equidistant from a central longitudinal axis of the support member. There are no disclosure stating that the finger members are all mounted at the same elevation relative to the base member and the support member. 
Any remaining claims are rejected for their dependency on a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-8, and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Luettgen (6,758,826).

    PNG
    media_image1.png
    805
    784
    media_image1.png
    Greyscale


Regarding claim 1, Zhansen discloses a fascia tissue fitness device (device shown in fig. 2, see paragraphs 0002 and 0004 of the English Translation, Zhansen discloses that the device is a calf spasm massager, since calf has tissue and fascia, the device is a fascia tissue fitness device, furthermore, the device comprises all of the structures as claimed, therefore, the device is capable of being a fascia tissue fitness device), comprising: a support member (11, fig. 2, paragraph 0028) with a longitudinal dimension and transverse dimension, the longitudinal dimensions being greater than the transverse dimension (see the annotated-Zhansen fig. 2 above); at least one base member (22 and 41, fig. 2, paragraph 0028) connected to and extending from the support member (see fig. 2) in the direction of the transverse dimension (see the annotated-Zhansen fig. 1-2 above, the base member is extending from the support member in a direction of the transverse dimension), a first finger member and a second finger member supported by the support member and being separated from the support member by the at least one base member (see the annotated-Zhansen figs. 1-2 above, as shown, the first finger member and the second finger member are being supported by the support member 11 and being separated from the support member 11 by the base member (22)), the first finger member and the second finger member each having a body portion and a rounded tip (see the annotated-Zhansen figs. 1-2 above, as shown, the first finger member and second finger member each having a body portion and a tip) and a central axis extending through the body portion and the rounded tip (see the annotated-Zhansen fig. 2 above), the central axis of the body portion and the rounded tip forming substantially less than a 90 degree arc (see the annotated-Zhansen fig. 1 above, as shown, the arc of the body portion and tip portion would be substantially less than a 90 degree arc), the body portion and the rounded tip forming a single, monolithic piece (the tip is being defined as the end of 3 that interface with roller ball 42, see figs. 1-2 and paragraph 0028, see the annotated-Zhansen fig. 2 above), the respective tips of the first finger member and the second finger member being substantially equidistant from and on opposite sides of a central longitudinal axis of the support member (see the annotated-Zhansen figs. 1-2 above, the support member is cylindrical in shape and comprises a central longitudinal axis, as shown, the distant between the first tip to the longitudinal axis would be equidistant to the second tip to the longitudinal axis on the same base member, see paragraphs 0024-0030), but fails to specifically disclose that the central axis of the body portion and the rounded tip forming less than a 90 degree arc.
However, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the degree of the arc to be less than a 90 degree arc, for the purpose of providing an arc dimension that is capable of providing pressure to the user when a force is applied by the user, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II). It appears that there is no criticality in having the central axis of the body portion and the rounded tip forming less than a 90 degree of substantially 90 degree or substantially less than 90 degree. 
The modified Zhansen fails to specifically disclose that the respective tips of the first finger member and the second finger member being substantially equidistant from the central longitudinal axis.
However, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the respective tips of the first finger member and the second finger member being equidistant from and on opposite sides of a central longitudinal axis of the support member, for the purpose of providing a dimension that allows equal force distribution and for the purpose of providing a dimension that would allow pressure to be transmitted from the support member to the finger members and then to the user, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II). It appears that there is no criticality in having the respective tips of the first finger member and the second finger member being substantially equidistant from the central longitudinal axis versus being equidistant from the central longitudinal axis. 
Zhansen discloses that the tips of the first finger member and the second finger member are rounded (see the annotated-Zhansen Alternative fig. 2 above, alternatively, the tip would be the end of 3, and as shown, the end of 3 is rounded). However, if there is any doubt that the tip of the first and second finger members are rounded.

    PNG
    media_image2.png
    629
    372
    media_image2.png
    Greyscale

Luettgen teaches member (135 and 140, fig. 8a) comprising a rounded tip (140, figs. 8A and 8C, Col 4, lines 43-48, see the annotated-Luettgen fig. 8A above) and a rotatable roller (145 having roller 1094 or 1095, Col 11, lines 6-18), wherein the tip contacts skin of a user during use to treat fascia tissue (see fig. 8A and Col 4, lines 43-48, Luettgen discloses that the tip 145 is removable, therefore, during use without the tip 145, the tip of 140 would be able to contact the user’s skin during use to treat fascia tissue). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip and the rotatable roller Zhansen to have the tip as taught by Luettgen for the purpose of providing different massage head treatment, thereby enhancing the massage effects, and to allow easy replacement and repair of parts. 
After the modification, the user can remove the rotatable rollers (42 of Zhansen) and use the tip of shaft 3 to contact the skin of the user during use to treat fascia tissue, since the tip is a solid structure that can be used to press against a user’s fascia, and the tip would be rounded. 
Regarding claim 2, the modified Zhansen discloses that the at least one base member extends radially from the support member (see the annotated-Zhansen figs. 1-2 above), the at least one base member having an end surface and a side surface extending between the end surface and the support member (see the annotated-Zhansen figs. 1-2 above); and wherein the first finger member and the second finger member extend from the side surface of the at least one base member such that the respective base portions do not directly extend from the end surface of the at least one base member (see the annotated-Zhansen figs. 1-2 above, see paragraphs 0024-0030 of Zhansen).
Regarding claim 3, the modified Zhansen discloses that the first finger member and the second finger member form a first set of finger members, and wherein the device further comprises a second set of at least two finger members, the second set of at least two finger members supported by the support member longitudinally relative to the first set of at least two finger members; and wherein tips of the second set of finger members are co-planar with the tips of the first set of finger members (see the annotated-Zhansen figs. 1-2 above, Zhansen disclose 3 sets of 22/3/42/41, therefore, the first set of finger members is shown in the annotated-Zhansen fig. 1 above and is the far right one in fig. 2, while the second set is the two finger members in the middle set of 22/3/42/41, they are disclosed to have the same structure, therefore the plane forms by the tips of the first set would be co-planar with the tips of the second set in the same manner as the applicant’s invention, and the second sets would be supported longitudinally relative to the first set, see paragraph 0028 of Zhansen).
Regarding claim 6, the modified Zhansen discloses that the body portions of the first finger member and the second finger member are cylindrical (see the annotated-Zhansen figs. 1-2 above, as shown, the body portions of the first finger member and the second finger member are cylindrical). 
Regarding claim 7, the modified Zhansen discloses that the body portions and tips of the first finger member and the second finger member form a shaft having an arc that extends along the single, monolithic piece formed by the base portion and the tip (alternative interpretation of the tip, the tip is being redefined to the end of 3 that interface with roller ball 42, see figs. 1-2 and paragraph 0028 of Zhansen, see the annotated-Zhansen Alternative fig. 2 above, therefore, 3 would be a single monolithic finger members with body portion and tip having an arc).  
Regarding claim 8, the modified Zhansen discloses that the arc includes a concave contour that extends from the base portion to the tip, and a convex contour that is opposite of the concave contour and includes a curvature greater than a curvature of the concave contour, the convex contour extending from the base portion to the tip (alternative interpretation of the tip of the finger member, see the annotated-Zhansen Alternative fig. 2 above, with reference to the convex and concave contour in the annotated-Zhansen figs. 1-2 above, as shown, the curvature of the convex contour is greater than the curvature of the concave contour in the same manner as the applicant’s invention, since the convex contour is larger than the concave contour).
Regarding 12, the modified Zhansen discloses that the support member (11 of Zhansen) is a singular, linear, and uniformly tubular bar (see figs. 1-2 of Zhansen). 
Regarding claim 13, the modified Zhansen discloses that the at least one base member is two in number (see figs. 1-2, there are three base members (22 and 41) of Zhansen). 
Regarding claim 14, the modified Zhansen discloses that each of the first and second finger members has a most lateral point on its respective tip and wherein the distance between the most lateral point on the first finger member and the most lateral point on the second finger member is greater than the transverse dimension of the support member (see the annotated-Zhansen figs. 1-2 above, there would be a distant from a most lateral point on the tip 42 of the first finger member and second finger member, this distant would be greater than the transverse dimension of 11).
Regarding claim 15, the modified Zhansen discloses that the at least one base member each has a circular cross-sectional profile (see figs. 1-2 of Zhansen, as shown, 22 of the base member comprises a cylindrical shape, which would give a circular cross-sectional profile). 
Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) and Luettgen (6,758,826) as applied to claim 1 above, respectively, in view of Sjobakk (2006/0135323). 
Regarding claim 10, Zhansen discloses a support member (11) having a handle region (region on 11), but fails to disclose a grip region with a coating disposed thereon.
However, Sjobakk teaches a handle (1, fig. 1) comprising a grip region with a rubber coating disposed thereon (8, paragraph 0024, Sjobakk discloses that the handle comprising grip region with a rubber coating).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the modified Zhansen to have the rubber coating as taught by Sjobakk for the purpose of providing a rough and non-slip surface resulting in a better grip around the support member (see paragraph 0024 of Sjobakk). 
Regarding claim 11, the modified Zhansen discloses that the coating is rubber (see paragraph 0024 of Sjobakk).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Luettgen (6,758,826) as applied to claim 1 above, and further in view of Niggemann (2013/0226052).  
Regarding claim 16, the modified Zhansen fails to disclose that a distal-most surface of the rounded tip forms a hemisphere having a pole at the central axis of the finger member. 
However, Niggemann teaches a rounded tip for a removable and rotatable connection comprising a distal-most surface forms a hemisphere having a pole at a central axis of the rounded tip (see paragraphs 0029 and 0031, Niggemann discloses that 54 can be removable utilizing various connection including ball and socket, a tip having a ball would be a rounded tip and would have a distal-most surface that forms a hemisphere having a pole at a central axis of the rounded tip). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip of the modified Zhansen to have the distal-most surface forms a hemisphere having a pole at a central axis as taught by Niggemann for the purpose of providing a well-known connection type that would allow the massage ball (42) of Zhansen to be easily and quickly removable in order to provide convenience to the user and allows easy replacement and repair of parts. 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Luettgen (6,758,826) as applied to claim 1 above, and further in view of Evans (2010/0274162).  
Regarding claim 16, the modified Zhansen fails to disclose that a distal-most surface of the rounded tip forms a hemisphere having a pole at the central axis of the finger member. 
However, Evans teaches a rounded tip for a removable connection comprising a distal-most surface forms a hemisphere having a pole at a central axis of the rounded tip (see tip of 50, paragraph 0039, Evans discloses that the head capsule 30 is detachable from the massager head 48 at node 50 and is both replaceable and interchangeable). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip of the modified Zhansen to have the distal-most surface forms a hemisphere having a pole at a central axis as taught by Evans for the purpose of providing a well-known connection type that would allow the massage ball (42) of Zhansen to be easily and quickly removable in order to provide convenience to the user and allows easy replacement and repair of parts. 
Claims 1-2, 7-8, and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ponton (D449,695).

    PNG
    media_image3.png
    621
    818
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    451
    825
    media_image4.png
    Greyscale

Regarding claim 1, Ponton discloses a device that is capable of being a fascia tissue fitness device (see device shown in figs. 1-6, the device is a back manipulator comprises protrusions and edges, therefore, it is capable of being a fascia tissue fitness device), comprising: a support member (see the annotated-Ponton fig. 4 above), with a longitudinal dimension and transverse dimension, the longitudinal dimension being greater than the transverse dimension (see the annotated-Ponton fig. 4 above); at least one base member connected to and extending from the support member in the direction of transverse dimension (see the annotated-Ponton fig. 4 above, each base member is cylindrical, three dimensional and extend from the cylindrical elongated support member, therefore, the base members are extending in the direction of the transverse dimension); and a first finger member and a second finger member supported by the support member and being separated from the support member by the at least one base member, the first finger member and the second finger member each having a body portion and a rounded tip, and a central axis extending through the body portion and the rounded tip (see the annotated-Ponton fig. 1 above), the central axis of the body and the rounded tip forming less than a 90 degree arc, the body portion and the rounded tip forming a single, monolithic piece (see the annotated-Ponton fig. 1 above with reference to figs. 2-3, as shown, the arc curve is relatively flat and would be less than 90 degree arc, as shown, the rounded tip forming a single, monolithic piece), the respective tips of the first finger member and the second finger member being substantially equidistant from and on opposite sides of a central longitudinal axis of the support member (see the annotated-Ponton figs. 1 and 4 above, as sown, the respective tips of the first finger member and the second finger member being substantially equidistant from and on opposite sides of a central longitudinal axis of the support member), but fails to specifically disclose that the respective tips of the first finger member and the second finger member being substantially equidistant from the central longitudinal axis.
However, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the respective tips of the first finger member and the second finger member being equidistant from and on opposite sides of a central longitudinal axis of the support member, for the purpose of providing a dimension that allows equal force distribution and for the purpose of providing a dimension that would allow pressure to be transmitted from the support member to the finger members and then to the user, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II). It appears that there is no criticality in having the respective tips of the first finger member and the second finger member being substantially equidistant from the central longitudinal axis versus being equidistant from the central longitudinal axis.
Regarding claim 2, the modified Ponton discloses that the at least one base member extends radially from the support member, the at least one base member having an end surface and a side surface extending between the end surface and the support member (see the annotated-Ponton fig. 4 above); and wherein the first finger member and the second finger member extend from the side surface of the at least one base member such that the respective base portions do not directly extend from the end surface of the at least one base member (see the annotated-Ponton fig. 4 above).
Regarding claim 7, the modified Ponton discloses that the body portions and tips of the first finger member and the second finger member form a shaft having an arc that extends along the single, monolithic piece formed by the base portion and the tip (see the annotated-Ponton figs. 1 and 4 above).
Regarding claim 8, the modified Ponton discloses that the arc includes a concave contour that extends from the base portion to the tip, and a convex contour that is opposite of the concave contour and includes a curvature greater than a curvature of the concave contour, the convex contour extending from the base portion to the tip (see the annotated-Ponton figs. 1 and 4 above, as shown the curvature of the convex contour is outside and has a larger radius, therefore is greater than a curvature of the concave contour). 
Regarding claim 13, the modified Ponton discloses that the at least one base member is two in number (see the annotated-Ponton figs. 1 and 4, there are two base members).
Regarding claim 14, the modified Ponton discloses that each of the first and second finger members has a most lateral point on its respective tip and wherein the distance between the most lateral point on the first finger member and the most lateral point on the second finger member is greater than the transverse dimension of the support member (see the annotated-Ponton figs. 1 and 4, the distant between the tips of the first and second finger members at the most lateral point of each is greater than the transverse dimension of the summer member).
Regarding claim 15, the modified Ponton discloses the at least one base member each has a circular cross-sectional profile (see the annotated-Ponton figs. 1 and 4, as shown, the base member is cylindrical and would have a circular cross-sectional profile).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ponton (D449,695).
Regarding claim 3, Ponton discloses that the first finger member and the second finger member form a first set of finger members, and wherein the device further comprises a second set of at least two finger members (see the annotated-Ponton figs. 1 and 4 above, as shown in fig. 4, the second set of finger members are the finger members to the left of the first and second finger members), the second set of at least two finger members supported by the support member longitudinally relative to the first set of at least two finger members; and wherein tips of the second set of finger members are co-planar with the tips of the first set of finger members (see the annotated-Ponton figs. 1 and 4 above, as shown, the second set has a 3 dimensional shape, therefore, relatively, it is supported by the support member longitudinally relative to the first set). The first set of finger members appear to be co-planar with the second set of finger members, but Ponton fails to specifically disclose that they are co-planar. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the plurality of finger members co-planar, in order to provide a leveled multi-point massaging effect, and since it has been held that discovering an optimum value or workable value of the dimension of finger member such that they are all at the same level involves only routine skill in the art. MPEP 2144.05(II). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2, 6-8 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 14, 21, and 24-25 of Co-pending US Patent Application No. 16/392,370. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claims 1-2, 6-8, and 15 are a broader version of the co-pending claims 1-11, 14, 21, and 24-25 (i.e., the instant claims 1-2, 6-8, and 15 do not include that no portion of the finger members curve toward a longitudinal axis of the first base member as the finger members extending from the side surface of the at least one base member to the tip as in the co-pending claims 1-11, 14, 21, and 24-25). In the instant claims 1-2, 6-8, and 15, the apparatus is included in the co-pending claims 1-11, 14, 21, and 24-25. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claims 1-2, 6-8, and 15 do not differ in scope from the co-pending claims 1-11, 14, 21, and 24-25. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 14, 21, and 24-25 of Co-pending US Patent Application No. 16/392,370.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 3 is a broader version of the co-pending claims 1-11, 14, 21, and 24-25 (i.e., the instant claim 3 does not include that the base portion and the rounded tip of the respective shafts forming a single, monolithic piece as in the co-pending claims 1-11, 14, 21, and 24-25). In the instant claim 3, the apparatus is included in the co-pending claims 1-11, 14, 21, and 24-25. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 3 does not differ in scope from the co-pending claims 1-11, 14, 21, and 24-25. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Claims 10-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 14, 21 and 24-25 of Co-pending US Patent Application No. 16/392,370 in view of Sjobakk (2006/0135323). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claims 10-11 are a broader version of the co-pending claims 1-11, 14, 21 and 24-25 (i.e., the instant claims 10-11 are not include that the base portion and the rounded tip of the respective shafts forming a single, monolithic piece as in the co-pending claims 1-11, 14, 21 and 24-25). In the instant claims 10-11, the apparatus is included in the co-pending claims 1-11, 14, 21 and 24-25. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claims 10-11 do not differ in scope from the co-pending claims 1-11, 14, 21 and 24-25. 
Regarding the missing features of a grip region having a coating and the coating is rubber. Sjobakk teaches a handle (1, fig. 1) comprising a grip region with a rubber coating disposed thereon (8, paragraph 0024, Sjobakk discloses that the handle comprising grip region with a rubber coating).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the co-pending claims 1-11, 14, and 21-25 to have a grip region having rubber coating as taught by Sjobakk for the purpose of providing a rough and non-slip surface resulting in a better grip around the support member (see paragraph 0024 of Sjobakk). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of Co-pending US Patent Application No. 16/392,370. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 12 is a broader version of the co-pending claim 7 (i.e., the instant claim 12 does not include that no portion of the finger members curve toward a longitudinal axis of the first base member as the finger members extending from the side surface of the at least one base member to the tip as in the co-pending claim 7). In the instant claim 12, the apparatus is included in the co-pending claim 7. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 12 does not differ in scope from the co-pending claim 7. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 22 of Co-pending US Patent Application No. 16/392,370. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 14 is a broader version of the co-pending claim 22 (i.e., the instant claim 14 does not include that no portion of the finger members curve toward a longitudinal axis of the first base member as the finger members extending from the side surface of the at least one base member to the tip as in the co-pending claim 22). In the instant claim 14, the apparatus is included in the co-pending claim 22. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 14 does not differ in scope from the co-pending claim 22. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 14, 21 and 24-25 of Co-pending US Patent Application No. 16/392,370 in view of Zhansen (CN102247277).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 13 is a broader version of the co-pending claims 1-11, 14, 21 and 24-25 (i.e., the instant claim 13 does not include that the base portion and the rounded tip of the respective shafts forming a single, monolithic piece as in the co-pending claims 1-11, 14, 21 and 24-25). In the instant claim 13, the apparatus is included in the co-pending claims 1-11, 14, 21 and 24-25. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 13 does not differ in scope from the co-pending claims 1-11, 14, 21 and 24-25. 
Regarding the missing feature of the at least one base members is two in number.  
Zhansen discloses a fascia tissue fitness device (device shown in fig. 2, see paragraphs 0002 and 0004 of the English Translation, Zhansen discloses that the device is a calf spasm massager, since calf has tissue and fascia, the device is a fascia tissue fitness device, furthermore, the device comprises all of the structures as claimed, therefore, the device is capable of being a fascia tissue fitness device), comprising: a support member (11, fig. 2, paragraph 0028) with a longitudinal dimension and transverse dimension, the longitudinal dimensions being greater than the transverse dimension (see the annotated-Zhansen fig. 2 above); at least one base member (22 and 41, fig. 2, paragraph 0028) connected to and extending radially from the support member (see fig. 2), a first finger member and a second finger member supported by the support member and being separated from the support member by the at least one base member (see the annotated-Zhansen figs. 1-2 above, as shown, the first finger member and the second finger member are being supported by the support member 11 and being separated from the support member 11 by the base member (22)), the first finger member and the second finger member each having a body portion and a tip (see the annotated-Zhansen figs. 1-2 above, as shown, the first finger member and second finger member each having a body portion and a tip), the respective tips of the first finger member and the second finger member being co-planar in a plane parallel to the longitudinal dimensions of the support member (see the annotated-Zhansen figs. 1-2 above, the support member is cylindrical in shape, therefore, a plane can form at any angle, therefore, it would be inherent that there is a plane formed by the surface of the support member that would be parallel to the plane forms by the tips of the first and second finger members). Zhansen discloses that the first finger member and the second finger member form a first set of finger members, and wherein the device further comprises a second base (41 and 22), a second set of at least two finger members, the second set of at least two finger members supported by the support member longitudinally relative to the first set of at least two finger members; and wherein tips of the second set of finger members are co-planar with the tips of the first set of finger members (see the annotated-Zhansen figs. 1-2 above, Zhansen disclose 3 sets of 22/3/42/41, therefore, the first set of finger members is shown in the annotated-Zhansen fig. 1 above and is the far right one in fig. 2, while the second set is the two finger members in the middle set of 22/3/42/41, they are disclosed to have the same structure, therefore the plane forms by the tips of the first set would be co-planar with the tips of the second set, and the second sets would be supported longitudinally relative to the first set, see paragraph 0028 of the English translation).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the finger members and base of the co-pending claims 1-11, 14, 21 and 24-25 to have a second base and a second set of finger members and that the tips of the second set of finger members being co-planar with the tips of the first set of finger member as taught by Zhansen for the purpose of providing additional massage points and being able to provide an even amount of force and a leveled multi-point force to the user. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claims 1-2, 6-8 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-20 and 26-29 of Co-pending US Patent Application No. 16/392,370. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claims 1-2, 6-8, and 15 are a broader version of the co-pending claims 15-20 and 26-29 (i.e., the instant claims 1-2, 6-8, and 15 do not include a plurality of base members connected to and disposed in a co-planar configuration as in the co-pending claims 15-20 and 26-29). In the instant claims 1-2, 6-8, and 15, the apparatus is included in the co-pending claims 15-20 and 26-29. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claims 1-2, 6-8, and 15 do not differ in scope from the co-pending claims 15-20 and 26-29. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-20 and 26-29 of Co-pending US Patent Application No. 16/392,370.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 3 is a broader version of the co-pending claims 15-20 and 26-29 (i.e., the instant claim 3 does not include a plurality of base members connected to and disposed in a co-planar configuration as in the co-pending claims 15-20 and 26-29). In the instant claim 3, the apparatus is included in the co-pending claims 15-20 and 26-29. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 3 does not differ in scope from the co-pending claims 15-20 and 26-29. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of Co-pending US Patent Application No. 16/392,370.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 10 is a broader version of the co-pending claim 17 (i.e., the instant claim 10 does not include a plurality of base members connected to and disposed in a co-planar configuration as in the co-pending claim 17). In the instant claim 10, the apparatus is included in the co-pending claim 17. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 10 does not differ in scope from the co-pending claim 17. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of Co-pending US Patent Application No. 16/392,370 in view of Sjobakk (2006/0135323). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 11 is a broader version of the co-pending claim 17 (i.e., the instant claim 11 does not include a plurality of base members connected to and disposed in a co-planar configuration as in the co-pending claim 17). In the instant claim 11, the apparatus is included in the co-pending claim 17. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 11 does not differ in scope from the co-pending claim 17. 
Regarding the missing features of a grip region having a coating and the coating is rubber. Sjobakk teaches a handle (1, fig. 1) comprising a grip region with a rubber coating disposed thereon (8, paragraph 0024, Sjobakk discloses that the handle comprising grip region with a rubber coating).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the co-pending claim 17 to have a grip region having rubber coating as taught by Sjobakk for the purpose of providing a rough and non-slip surface resulting in a better grip around the support member (see paragraph 0024 of Sjobakk). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 27 of Co-pending US Patent Application No. 16/392,370. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 12 is a broader version of the co-pending claim 27 (i.e., the instant claim 12 does not include a plurality of base members connected to and disposed in a co-planar configuration as in the co-pending claim 27). In the instant claim 12, the apparatus is included in the co-pending claim 27. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 12 does not differ in scope from the co-pending claim 27. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-20 and 26-29 of Co-pending US Patent Application No. 16/392,370.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 13 is a broader version of the co-pending claims 15-20 and 26-29 (i.e., the instant claim 13 does not include a plurality of base members connected to and disposed in a co-planar configuration as in the co-pending claims 15-20 and 26-29). In the instant claim 13, the apparatus is included in the co-pending claims 15-20 and 26-29. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 13 does not differ in scope from the co-pending claims 15-20 and 26-29. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 28 of Co-pending US Patent Application No. 16/392,370. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the co-pending claims are minor and obvious from each other. For example, the instant claim 14 is a broader version of the co-pending claim 28 (i.e., the instant claim 14 does not include a plurality of base members connected to and disposed in a co-planar configuration as in the co-pending claim 28). In the instant claim 14, the apparatus is included in the co-pending claim 28. Any infringement over the co-pending claim would also infringe over the instant claim. Therefore, the instant claim 14 does not differ in scope from the co-pending claim 28. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
The applicant on page 9, lines 1-14 of the remarks argues that a combination of Zhansen and Luettgen would result in a different device that is being claimed. Specifically, a combination of Zhansen and Luettgen would result in removing the rollers from the device of Zhansen, which is a significant modification such that one of skill in the art would not be motivated to combine Zhansen and Luettgen. However, the argument is not persuasive because the modification makes the roller ball 42 of Zhansen capable of being removed, the modification does not permanently remove the roller ball 42. Furthermore, as stated in the above rejection, upon seeing Luettgen one would be motivated to make the ball 42 of Zhansen to be removable for the purpose of providing different massage head treatment, thereby enhancing the massage effects, and to allow easy replacement and repair of parts. Furthermore, the concept of having a removable rolling head within the art is well-known, for example removable connection point 50 of Evans (2010/0274162). Therefore, the rejection still stands. 
The arguments to the newly added claim limitations in claims 1-3, 6-8, and 10-16 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swanson (4,454,867) is cited to show a socket and ball connection having a hemisphere distal end. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785